Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 10, 13-14, 16-17, 19, 22, 25 and 27-28 are allowed.
Claims 2-3, 8-9, 11-12, 15, 18, 20-21, 23-24 and 26 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 4-7, 10, 13, 25 and 27 depend from claim 1, therefore, are allowed. 
Independent claim 14 is allowable over the prior art of record. Claims 16-17, 19, 22 and 28 depend from claim 14, therefore, are allowed. 
Independent claims 1 and 14 recite the limitations of:
the electroactive polymer (110) (Fig. 1) comprises at least one among a polyphosphazene and a linear boron nitride polymer, wherein the polyphosphazene comprises a repeating unit represented by the following Chemical Formula 1: 

    PNG
    media_image1.png
    140
    148
    media_image1.png
    Greyscale

wherein R1 and R2 are the same or different and are each independently a substituted or unsubstituted C6 to C50 aryloxy group, and at least one of R1 and R2 is a C6 to C50 aryloxy group with at least one substituted halogen atom, and n is an arbitrary integer, and wherein the linear boron nitride polymer comprises a repeating unit represented by the following Chemical Formula 4: 

    PNG
    media_image2.png
    140
    173
    media_image2.png
    Greyscale

wherein R3 is a C1 to C20 alkyl group, a C1 to C20 alkenyl group, a C1 to C20 alkynyl group, a C5 to C20 aryl group, a C3 to C20 cycloalkyl group, a C1 to C20 haloalkyl group, halide group or hydrogen, and R4 is a C1 to C20 haloalkyl group or halide group, and m is an arbitrary integer, with all the other limitations cited in claims 1 and 14, respectively.
Yoshikawa et al. (2003/0067449) discloses a touch panel with a piezoelectric substrate fixed to a support substrate directly or through a drive electrode of the piezoelectric substrate.
Suenaga et al. (2014/0042875) discloses a piezoelectric element includes a substrate, and a lower electrode layer, a piezoelectric film and an upper electrode layer formed on the substrate.
Kumacheva et al. (2001/0043546) discloses a nanocomposite material having a core material with a first glass transition temperature, and a shell encapsulates each core particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692